Citation Nr: 1544246	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS). 

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder.

4.  Entitlement to an increased, compensable, rating for left ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1988 to May 1991.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied claims of service connection for CFS, a foot disorder, and a low back disorder, as well as an increased rating for left ear hearing loss and entitlement to TDIU.  The Veteran appealed from these denials, and the matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2015.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an increased rating for left ear hearing loss, and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At his hearing before the undersigned on February 4, 2015, the Veteran withdrew his appeal on the issues of entitlement to service connection for CFS.  There are no questions of fact or law remaining before the Board in this matter.

2.  Symptoms of arthritis in both feet manifest during service, and degenerative arthritis was incurred in service. 

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to service connection for CFS.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for arthritis of the feet has been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for TDIU have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2014).  During his February 2015 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeal regarding service connection for CFS.
 
As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

Service Connection for a Bilateral Foot Disorder

The Veteran contends that current difficulty with his feet began during service, including because of boots which were poorly sized.  During his 2015 hearing, the Veteran testified that he "was given boots a couple sizes longer to put [his] wide foot," and that "the boots hurt [his] feet a lot," especially during marching.  Service treatment records confirm a history of complains regarding the Veteran's feet, beginning in March 1988.  In June 1988 he had pain in the arches and heals, and in December that same year the pain was described as in the middle of both feet.  The Veteran returned in January 1989 endorsing a seven week history of pain, without relief from over the counter medication.  The assessment at that time was of bilateral plantar fasciitis.  Following service, the Veteran worked for approximately 20 years for the U.S. Postal Service (USPS).

On Gulf War illness examination in April 2011, more than a year before he filed a claim for VA benefits relating to the feet, the Veteran reported that foot pain began "years ago," but only after military service.  Since its onset, pain had progressively increased in severity, with symptoms made worse with walking.  In May 2012, the Veteran complained of foot pain, and on evaluation it was determined that the Veteran had bilateral heel plantar fascitis, and it was noted that he had been undergoing "numerous cortisone injections" which had helped only temporarily to alleviate pain.

Essentially, the Board is left with evidence of plantar fasciitis during service, a gap in treatment after service, and a diagnosis of plantar fasciitis again approximately 20 years later.  The record includes two - albeit conflicting - assessments by medical professionals regarding the etiology of the Veteran's plantar fasciitis (also diagnosed as degenerative arthritis of the feet).  Specifically, a January 2013 VA examiner took note of the Veteran's in-service complaints of bilateral foot pain, in particular associated with repetitive lifting, standing, marching, and running.  The examiner concluded that the Veteran's in-service complains related to an "acute and self limited condition," and that current "degenerative changes of both feet [are] more likely from current occupation and a part of generalized degeneration due to age."

In January 2015, a private physician reviewed the entire claims file - including the January 2013 VA examiner's report and the Veteran's in-service history of foot pain.  He concluded that "we can say as likely as not his current difficulties are a result of his military service since it is equally likely that the trauma he sustained while marching caused the pain as compared to the chronic standing and lifting he did in his civilian occupation."

In weighing these opinions, the Board notes that although the VA examiner recognized the Veteran's endorsement of repetitive lifting, standing, marching, and running during service, his conclusion that in-service complaints were "acute and self limited" is unsupported by the record - other than by the Veteran's lack of ongoing treatment.  To that end, the Board finds it telling that throughout his treatment, the Veteran's symptoms have been largely nonresponsive to both over-the-counter pain medication and more invasive therapy such as cortisol injections.  In light of the lack of effective treatment, it is understandable that the Veteran might stop seeking ongoing treatment.  With regard to the private opinion, the Board finds the examiner's consideration of the Veteran's in-service complaints and his post-service occupational history adds great weight to the conclusion reached; though the probative value is somewhat reduced by the fact that the opinion is itself indecisive.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the inconsistent conclusions reached by competent, trained, medical professionals reviewing the same facts, the Board finds that the evidence is essentially in equipoise.  Accordingly, resolving doubt in the Veteran's favor, service connection is established for arthritis of the feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - which include posttraumatic stress disorder (PTSD) (rate as 70 percent disabling), irritable bowel syndrome (IBS) (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), left ear hearing loss (rated as noncompensably disabling), and bilateral degenerative arthritis of the feet (as-yet not rated) - have rendered him unable to maintain gainful employment.  His total combined rating has been 80 percent throughout the period on appeal, and the records reflects that in May 2015 the U.S. Office of Personnel Management granted his application to retire from the USPS due to multiple disabilities.  At the time of his retirement in April 2014, the Veteran had worked for USPS for approximately 20 years as a mail distribution clerk.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Given his disability ratings described above, the Veteran meets the schedular requirements of 38 C.F.R. §4.16(a).

In considering entitlement to TDIU, the central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran primary contention is that his service-connected PTSD has limited has ability to cope with stress in the workplace.  Further impacting him, are his service-connected left ear hearing loss and arthritis of the feet.  In January 2015, the Veteran stated that due to his PTSD, he was having "problems dealing with [his] co-workers, providing customer service, and concentrating on simple tasks."  He whet on to endorse "mental fatigue," resulting in "multiple absences."  In addition, the Veteran endorsed "difficulty hearing verbal instructions . . . and foot pain when loading and unloading postal trucks."

The Veteran's difficulty was confirmed by a co-worker who, in July 2014, stated that "[o]n or about April 2013, [he] noticed a significant change in [the Veteran's] demeanor.  He appeared to be having some issues at work and he expressed that he was having mood swings."  The Veteran's co-worker also stated that the Veteran felt "that his employer was overloading him with no help . . . [and] expressed a desire to retire because he did not know how longer he could take it."

US Social Security Administration (SSA) records include a July 2014 assessment by a psychiatrist who opined that the Veteran's "irritability and efforts to control his responses to stress have reached a level which will not allow him to navigate the stressors at his job," and that the "[a]dditional stress increase symptoms of PTSD and IBS."

Of particularly great probative value, is a July 2015 vocational assessment by a private rehabilitation specialist, who reviewed the Veteran's claims file and performed an exceptionally thorough analysis of the Veteran in light of his educational and occupational histories.  The specialist noted that "[the Veteran] described his PTSD as his most significant vocational limitation," with symptoms having increased steadily over the prior five years.  The Veteran reported arguments with supervisors and co-workers, and having been written up four times, and suspended once, for problems with anger in the workplace.  After noting that the Veteran's formal education was limited to high school, the specialist concluded that "the vocational limitations associated with [the Veteran's] service-connected . . . limitations would prevent him from performing any type of substantial, gainful activity at any exertional level."

Given multiple competent opinions confirming the Veteran's inability to secure or follow a substantially gainful occupation due to his service-connected disabilities, the Board finds that TDIU is warranted.  See 38 U.S.C.A. § 5107.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  To the extent that the Board is granting service connection for the claimed foot disorder and TDIU, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist in these matters.


ORDER

The appeal for service connection for CFS is dismissed.

Service connection for degenerative arthritis of the feet is granted.

TDIU is granted.



REMAND

VA Examinations

During his February 2015 hearing before the undersigned, the Veteran's representative noted that he had undergone VA audiological examination in 2013 and asked the Veteran whether "[s]ince that time, have you noticed your hearing is getting even worse?"  In response, the Veteran indicated that he "can't hear anything functioning but noise out of [his] left ear."  A January 2014 private audiogram, though somewhat illegible, seems to confirm that the Veteran's hearing acuity has worsened since his October 2013 VA examination.  Given the forgoing, the Board finds that a new audiological examination is necessary in order to properly assess the Veteran's currently level of left ear hearing loss.

With regard to his claimed low back disorder, the Veteran has contended that the disorder is secondary to - or was aggravated by - his bilateral foot arthritis.  Specifically, he has suggested that an altered gait, over time, either caused or aggravated his current low back disorder.  Having established service connection for the feet in the decision above, a new VA examination opinion must sought on the matter of service connection of a spine disorder as secondary to the feet.

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his left ear hearing loss.  The claims folder should be made available to the examiner for review before the examination.  

2.  The veteran should be afforded a VA examination of his low back.  The examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any appropriate testing, and identify each of the Veteran's current low back disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder was: 

(a)  caused by a service connected disease or injury, to include arthritis of the feet; or,

(b) aggravated by a service connected disease or injury, to include arthritis of the feet?

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


